Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/187,305 filed on 2/26/21. Claims 1 - 20 has been examined.
Claim Objections
3.	Claim 1 objected to because of the following informalities:
Regarding claim 1, Applicant claims following abbreviations without specifically mentioning them in the full form Specifically, LB (lower band), MB (middle band), HB (Higher band), LTE (Long-term evolution), EN-DC, MHB (Middle high band).  Appropriate correction is required.

Regarding claims 2 – 3, 5 – 7, 11 – 16, 19 – 20 also objected for the same reasons above mentioned. Appropriate correction is required.

Regarding claim 13, T and P not specifically defined; it appears that it is integer great than or equal to 1. Appropriate correction is required.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show Details of numbered square blocks as described in the specification. Person in the ordinary skilled in the art should be able to understand figures without referring to the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632